 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKenosha News Publishing Corporation, Employer-Petitioner and Kenosha Newspaper Guild, Local#159, TNG, AFL-CIO. Case 30-UC-173September 29, 1982DECISION ON REVIEW ANDCLARIFICATION OF BARGAININGUNITBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 22, 1981, the Regional Director forRegion 30 issued his Decision and Order DenyingPetition for Unit Clarification in the above-entitledproceeding in which he found, contrary to the Em-ployer's contentions, that the area editor,' sportseditor, Horizons editor,2and chief photographerwere neither supervisory nor managerial employ-ees, and he dismissed the unit clarification petition.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision on the grounds that, in findingthe four disputed individuals not to be supervisors,he departed from precedent and made findings offact which are clearly erroneous. The Union filedopposition thereto.By telegraphic order dated June 11, 1981, theNational Labor Relations Board granted the Em-ployer's request for review as to the three disputededitors and denied it as to the chief photographer.The parties filed as briefs on review their briefspreviously submitted to the Regional Director.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the parties' briefs, and makesthe following findings:The Employer contends that the three disputedsubeditors, sports editor James Kornkven, Horizonseditor Elaine Edwards, and area editor BarbaraColicki, are supervisors as defined in the Act as therecord supports findings that, inter alia,3the sportsi The area editor is responsible for a section of the Employer's news-paper which covers events within Kenosha County such as meetings ofcity councils, school boards, etc.2 The Horizons editor is responsible for a section of the newspaperwhich covers family-oriented news. This section once covered "societynews," was later changed to cover "women's news," and now coversnews and events of general interest to members of the communityI The Employer also contends that the disputed editors control em-ployee work hours, and can therefore effectively terminate part-time em-ployees and determine the amount of overtime worked by full-time em-ployees. However. as it appears that hours of work are generally dictatedby the duration of scheduled events which employees ciove r and. asfound by the Regional Director, the Employer has a policy of minimizing264 NLRB No. 50editor has authority to hire part-time employeesworking in his department, the Horizons editor ef-fectively recommends the hiring of employees inher department, and all three disputed editors re-sponsibly direct employees in their respective de-partments.The Employer publishes a daily newspaper, TheKenosha News, and a weekly advertising supple-ment, The Courier. The Union's existing bargainingunit covers all employees in the Employer's edito-rial department, excluding supervisors as defined inthe Act. The record reveals that the editorial de-partment has 25 full-time and 9 part-time employ-ees. Reporting to the publisher, editor Dick Martinis responsible for the overall supervision of the edi-torial department. The managing editor sharesoverall supervisory responsibility with Martin andacts for him in his absence. The edtiorial depart-ment has nine subdivisions, each headed by asubeditor. Three of the subeditors, the city, week-end, and news editors, are excluded from the bar-gaining unit as agreed-upon supervisors. The abovefive editors with admitted supervisory authority arereferred to in the record as exempt editors.4Theother six subdivision heads have been included inthe unit, and, as indicated above, the supervisorystatus of three of them is here at issue.Sports EditorAs found by the Regional Director, sports editorJames Kornkven has held his position since 1963and at present works with two other full-time em-ployees and two or three part-time employees.overtime hours which is closely monitored bh the editor, Dick Martin,vre find ample record suppport for the Regional D)irector's finding thatthe assignment of overtime by the disputed editors is routine. The recorddoes reveal one occasion, approximnately 3 years ago, when area editorColicki stopped assigning work to a newly hired part-time employee,Tierny. Editor Martin, who hired Tierny, told Colicki that she couldassign work to Tierny if she needed him Colicki gave Tierny severalwork assignments, but thereafter ceased assigning him further stories Wefind no merit in tile Iislployer's contention that this incident illustratesColicki's power to terminate part-time employees, and thus her supervi-sory status We note that there is no cvidence that Tierny worked onlyon stories for Colicki, or that Colicki had authority to formally dismissTierny from employment In ally event. even assuming that this incidentamounted to the exercise of the posser to terminate a part-time employee,we find that this single incident which occurred about 3 years agi is in-sufficient to establish supervisory status Rather. Colicki's action appearsto be an isolated incident which does not provide a sufficient basis for afinding of supersisor5 status Willis Shaa' FrozeLn Food Express, Inc.. 173NLRB 487 (196f) The Employet also asserts that these editors are allresponsible for the content of their particular section of the newspaper.including the determilation of v hich stories should he covered and whowould cover them, and how much wire cops would be printed Howev-er, for the reasons stated by the Regional Director, these responsibilitiesdo not constitute indicia of either supervisory or managerial authority,hut are elements of "new s judgment" recosgnized by the Board as profes-,ional expertise rather than sLipersisors authority, The Washington PostCompany. 254 NlRB l68 (19811It is not clear from the record what an exempt editor is The recordirLdtates olly that subeditors must have authoriwltion from an exempteduilor to have photographs t Ikel inl coiluncti[ n vsith stories written fortheir sectionls270 KENOSHA NEWS PUBLISHING CORPORATIONKornkven testified he has no authority on his ownto hire full-time employees. However, the recordreveals that he has hired all three of the part-timeemployees now working with him on the sportssection. Randy Donais, hired by him about a yearago, usually works 3 days a week from 6:15 untilabout 10 p.m., part of the time in the office and therest of the time covering sports events. Kornkvenreferred to Donais as a regular part-time employee,and to the other two part-time employees workingwith him as "stringers."' One of the latter, BradWeinstock, had previously worked full time forKornkven for 10 to 12 years and had left to workin his own business, but 4 or 5 years ago Kornkvenengaged him to cover games; the other, JeanTenuta, hired by Kornkven about 5 years ago, hadpreviously worked for the Employer as a part-timeemployee in the office.The above evidence does not support the Re-gional Director's conclusion that Kornkven's exer-cise of hiring authority with regard to part-timeemployees has been sporadic. To the contrary, itappears from the record that Kornkven hired allthe part-time employees who work for him. Ac-cordingly, on the basis of his exercise of authorityto hire part-time employees, we find that Kornkvenis a supervisor as defined in the Act.Horizons EditorElaine Edwards, Horizons editor, has held herposition since 1950. At present she works with twoother full-time employees and one regular part-timeemployee. The Employer asserts that Edwards ef-fectively recommended the hire of four full-timeemployees (three of whom were hired and one de-clined the offer) and one part-time employee cur-rently working in her section. However, the recorddoes not support the Employer's assertions.Martin, describing the hiring process, testifiedthat, after examining applications received in re-sponse to an advertisement, he gave Edwards theones he considered the top applicants to look over,and the one which they mutually agreed wouldperhaps make a good employee was interviewed byboth of them. Afterwards, Martin stated, he askedEdwards if she was interested in "hiring" the par-ticular applicant, and, as she was, he offered thatapplicant the job. As to the present part-time em-ployee, Joanne Remberg, Martin testified Edwardscame to him and said the workload in her depart-ment was so heavy she would like to add anotherperson, and that, since Remberg had worked forthe Employer in the past, she would like to haveher come in I day a week to do weddings and en-Kornkven defined a "stringer" as a part-time employee who did notsaork ill the office but as assigned sole!l to cos er sports eernts. It ap-pears thai th thee trilngers are coL ered h. the exlsilng contractgagements. Martin approved her request. Martinalso testified he would not hire or transfer anyoneinto Edwards', Colicki's, or Kornkven's depart-ments over their objections. Edwards testified thatMartin did the hiring or made the transfers of em-ployees for her department, but that she was askedher opinions as to their qualifications and whetherthey would fit in.We are not persuaded from our review of therecord that the participation of Edwards in the in-terviewing and hiring of applicants for employmentconfers upon her authority effectively to recom-mend hiring. Martin's policy of not hiring or trans-ferring anyone over the subeditors' objections doesnot confer on the subeditors authority, in the inter-est of the Employer, to hire or transfer employeesor to effectively recommend the same. Rather, inour opinion. the subeditors' role under Martin'spolicy is to act principally in their own interest toensure the suitability of the applicant as a workingcompanion in a small department. and thus pre-serve harmonious working relationships. See WillisShaw Frozen Food, supra at 488. While Edwards ap-pears to have selected Remberg as a regular part-time employee, she did so only after the approvalof Martin and in large part on the basis of Rem-berg's previous employment by the Employer. Inany event, Edwards' hiring of Remberg appears tohave been an isolated case and thus not a predicatefor finding Edwards to be a supervisor.Alleged Responsible Direction by Colicki, Edwards,and KornkvenThe Employer also argued that all three disputedsubeditors are supervisors within the meaning ofthe Act because they responsibly direct other em-ployees. However, the record shows that theyassign stories or areas of news coverage to employ-ees in their departments generally in an attempt toaccommodate individual interest, which in somecases involves taking assignments themselves, andoften assignments of certain specialized areas areroutinely made to the same persons unless work-load or some other reason, such as the policy ofminimizing overtime, requires assignment to an-other.6Although the Employer asserts that thesesubeditors require employees to rewrite stories,there is no evidence that this has ever happened.The record indicates that the disputed editors editthe stories of others in their departments and, if re-writing is necessary, they either do it themselves oranother employee in the department does it. BasedR Area editor Colicki testified thit ste checks with reporters to see ifthey would like to coixier certain rsents and to coordinatle schedules Ito-rizons editor Edssards testified that a.ssignmilnllt outside otf regular dutiesare made to reporters after checking wuith the reporter to see if theys would like to and hase time to coiser tile stor%271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the foregoing, we find no support for the Em-ployer's contentions that the disputed subeditors re-sponsibly direct employees or make assignmentswhich require the exercise of independent judg-ment.7Accordingly, as we have found, for the reasonsset forth above, that the Horizons editor is not asupervisor as defined in the Act, and we havefound wanting the only possible indicia of supervi-sory authority possessed by area editor Colicki, weconclude that both are statutory employees andaffirm the Regional Director's denial of the Em-ployer's request that the unit be clarified to excludethem. However, in view of our finding that sportseditor Kornkven is a supervisor as defined in theAct, the unit is clarified to exclude him.MEMBER ZIMMERMAN, concurring in part and dis-senting in part:I agree with my colleagues that sports editorJames Kornkven is a supervisor within the meaningof Section 2(1) of the Act, and that he thereforeshould be excluded from the bargaining unit. How-ever, contrary to my colleagues, and for the rea-sons set out below, I find that Horizons editorElaine Edwards and area editor Barbara Colickiare also supervisors within the meaning of the Act,and that they should likewise be excluded from thebargaining unit.We have found sports editor Kornkven to be asupervisor on the grounds that he has authority tohire employees. Indeed, he actually exercised hishiring authority twice about 5 years ago, and onceagain about 1 year ago.But just as we have found Kornkven to havehiring authority, so too do I find, contrary to mycolleagues, that Horizons editor Edwards has suchauthority, or at the very least the authority effec-tively to recommend hiring, so as to constitute hera supervisor and exclude her from the unit.The Employer's editor, Dick Martin, testifiedthat in April 1977 he screened several applicationsfor an advertised full-time job opening in Edwards'department, and then gave the best of the applica-tions to Edwards for her review. Thereafter,Martin and Edwards "decided mutually" that ap-plicant Nancy Curtis should be interviewed for theposition.At the interview, Martin first met briefly withCurtis to discuss general matters. Then Edwardsspoke with Curtis about the specific requirementsof the position for which she was being inter-viewed. Martin, Edwards, and Curtis then went tolunch together.7Ihe )'cww s-Jnrolirml (oCipuaty. 227 NI.RI 568, 570 (1976): Suburban,%'cr-ppcpr Pthl lattontm. Inc, 226 Nl RB 154. 15t (1976)Later, Martin asked Edwards whether she wasinterested in hiring Curtis and Edwards replied thatshe thought Curtis would make an excellent em-ployee. So, according to Martin, "on Elaine's [Ed-wards] recommendation, I offered the job toNancy [Curtis] and she took it."8Subsequently, in early 1978, there was anotherfull-time job opening in Edwards' department. Ac-cording to Martin, Edwards was in favor of offer-ing it to one particular applicant, who was offeredthe job, but declined the offer. Thereafter, JeanKorten was hired to fill the opening in Edwards'department. According to Martin, the proceduresused in the hiring of Korten were very similar tothose used in the hiring of Nancy Curtis, as de-scribed above. Specifically, following an interviewand a trip around town with Korten, Martin askedEdwards if she wanted to hire Korten; Edwardsreplied that she did, and that "she thought [Korten]would work out fine." Martin thereafter offeredKorten the job, and she accepted.9In early 1980, another full-time position becameavailable in the Horizons department. Martin askedKay Jones, at that time a part-time employee in an-other department, whether she would be interestedin working in the Horizons department. Jones saidshe might be interested, and Martin told her tospeak with Edwards. Jones and Edwards met, andMartin subsequently asked Edwards whether shethought Jones would be a good employee. Ed-wards said yes, and told Martin that she thoughtJones ought to be hired for the position. Shewas. 10There is also a part-time employee in the Hori-zons department, Joanne Remberg. Martin testifiedthat Edwards told him that she would like to addanother person in her department due to an in-creased workload involved in covering weddingsand engagements. Edwards told Martin that Rem-berg had previously worked for the Employer, andthat Edwards would like to hire her on a I-day-per-week basis, to do just weddings and engage-ments. According to Martin, Edwards subsequently8 In her testimony about the hiring of Curtis. Edwards first acknowl-edged that she had recommended that Curtis be hired, and then testified"Well, I don't think I would call it a recommendation I gave my opinionwhich was that I thought she was fine."9 In her testimony about the hiring of Korten, Edwards acknowledgedthat, following Korten's joint interview with Martin and herself, Martinasked her whether she liked Korten, whether she thought Korten couldfit in and be a good reporter. Edwards replied affirmatively, and Kortenwas hired. In this respect, Edwards. like Martin. testified that the proce-dures followed in hiring Korten were similar--"the same thing"--asthose used in hiring Nancy Curtis.i' In her testimony about the hiring of Jones. Edwards stated that shedid not sit in on Martin's interview with Jones. and that "I didn't makethe decisions. Other than my opinion was requested."272 KENOSHAX N[W'S PUBI SHING C(ORP)RAT1IONhired Remberg on that basis. " Subsequently, ac-cording to Martin, Edwards has employed Rem-berg on a more expanded basis, as a substitute forabsent full-time members of the Horizons depart-ment, or when the wvorkload in the department hasbecome particularly heavy.Martin candidly acknowledged that he had thefinal authority to hire employees in the overall edi-torial department, encompassing, inter alia, thesports, area, and horizons departments under dis-cussion in the instant case. 12 Martin further testi-fied that, while new employees are hired fairly in-frequently by the Employer, when hiring is donethe departmental editors participate in the inter-viewing process and thereafter make recommenda-tions to Martin. Although Martin is not required tofollow such recommendations, he has always doneso, on the theory that he would not hire anyonewhom the departmental editor did not want in hisor her department; in this regard, he has never re-fused the recommendation of a departmenteditor. 3Based on all of this substantial evidence of therepeated exercise by Edwards of her authority ef-fectively to recommend the hiring of employees,'4I find her to be a supervisor within the meaning ofSection 2(11) of the Act, and thus not properly in-cluded in the appropriate bargaining unit in thiscase. ' 5" In her tes limon~ about the hiring of Reimbelrg. [d lard, ackno'el-edged that she had asked Marlin if Rerlberg coiuld be hired rto ssrk parttime. (n weddings ;and ltegagemientr,2 Or. as N.Marlill himself more aceuraielt l sIaltes "I s.ould sa5I doha'se Ihl filnal authoril ) It oerride ansone els.', decoinin ion hillng: In retecting this is clear exidence of Ihe esercise i'f Fdssards' all-thority effectlisely to recommend hiring, my colleagu, etuphemistlicallyrefer to Martinl's potlie5or notl hilring .anly)Ie oll er anl editor's. objection a,simply a case of an editor a!ilig "printipall, in their oIll interest 1oensure the suitabilit, of the applicant as a .inking cormpantion in a smalldepartmenti and thus preserve harmonimous orking relalionships " lere.my colleagues rel' on Wi//t, Shu/w Ir.rozn Food x i.prei. In,. 173 NI RH487 I 1968) Hut su.h reliance is clearls misplaced on the facl, of this caseIn H'illis Shat,. two-man coast-io-clast truckdrisig learn, droice longhauls of 12 23 da)s' diritur; n i l Ih designated head 1drixcrs ofI tIlese tsAw-man teams activels engaged Ili the recruitmenil if their assistant drisers.l'he employer permitted the head dri ers to choose their assistants frontans available employees ont the hbasis of "comnipaliihl."''It is clealr that Ille special. unique nleed sshlih exisled il Wil/l S'lih, fora "harmonious relationship h.tuseenl lbead driscr,) arld their assistantsduring the lengthy periods ,shen the s will he alhrre on the truck aridasas from their homes arid friends" simpls docs nolt exist ill the instanlcaie Nor does, accordimglN. thie spei;al hiring emphasls on personall com-patibllitl between drisers s\ hich existed in 'ilil n l hu its, the exercisebs Eds. ards of hi'r antllorits eflecti.eil tIo rcillnnirend the hiring of staffjournalists on a da;il) lne.sspapel can ha;rdlN hb equared ssl:h the exerciseby the he:ld drlxers il I i//li Sha4 of lheir preriogatlisc to nliphasize per-sona.l compatihitiy inl the scrtlcon of their coasi-t,, -c' s ! i ii tll ontim-paniurns,4 Which eidicnc e is, icident.alll, similar il mans respects to lhe c i-delce relied *i11 bh nlm' coletluei', i, wecl l rilLe toi f/ild spores edilorKorilk.ren tl he a lpe rxr isor.'" In adddition Ii eil;lhlishing ihait FdIsarlds ha Ihs aitltrhorii (ffectlx c-1) to recommend I he h lrieg if crniptole-,. Ilii rexuid aldso -csi Wlslish s thIa[i\siards has lil e atlthe irtl hril ,sl'r '.,n rk a.'.issr r renrliniTe, and eftlecie-I also disagree w ith my colleagues' conclusionthat area editor Barbara Colicki is not a supervisor.According to editor-in-chief Martin, Colicki de-termines which events are newsworthy, so as to becovered, and she then assigns three employees inher department to cover those events.My colleagues contend that Colicki's exercise ofher authority to assign work to, or direct the activ-ities of the, employees in her department is notdone with responsibility or in the exercise of herindependent judgment. But the record evidence isto the contrary.Martin testified that Colicki determines whichevents will be covered, on the basis of how manyreporters she has available, as well as how muchnewspaper space she has available-in addition, ofcourse, to her assessment of the newsworthiness ofany particular event. Thus, according to Martin,"The only limit she has [with respect to the makingof assignments] is to exercise her own judgment asto what should be done, including assigning her-self."Neither of the part-time employees in Colicki'sdepartment work a set minimum number of hoursper week. Thus, Colicki, by virtue of making spe-cific work assignments, also effectively determineshow many, if any, hours per week these employeeswork.Indeed, Colicki exercised this authority effective-ly to terminate the employment of part-time em-ployee Gene Tierny, to whom, because of his gen-erally poor performance, she simply stopped as-signing any work at all. Tierny had been assignedto Colicki by Martin. Because Colicki foundTierny's work to be unsatisfactory, she assignedhim no further work and his employment waseventually terminated. 'ly reconimend the gralting t' time off all further inlldiia of her status asaI supec'sior]" k'i clleagues, ointitt that (C oliki's decision li slop assigringwork to part-timer Tiern .thus eflectlivel terminating his emplo!ment.does not illustIrale Colicki's pos.er to terminate parl- tme empnliheers utthere is no better illustlration ofr ieIC's lauthortll e'fe. ill, Sc Il cri llinatelhe empl)lment of an : emplobse, part-rime (or otheriie. ihatn Ihte aciualexercise of that authority. as in this case Neverlheless. mns colleaguesrelect the significance ,of this esidence itf Colicki's superlssro authority.on the basis thit there is no indication !hba iernyI worked only o)t storiesfor C olicki. or th at Collcki had authhorit) to ftrmnia/i, dismiss Tiern. frontemploymeini As to the I nflrler grounild the lncoilHrovered l estimin) ofMartin is lhatI[Tier',] sas assignled lo [Co hikic I told her thait she , ouild he ableto use him as mnnch as she needed to It, see how he sv orked out: seeshlat kind of a reporter he vi ould make as a part-tilner. and shatkind of in cmnplhoee As .a result of lisurffclreiiI ql.Iartit iandqualiiil tf xitork] \is ( '. hiki lecitded li i to uste hintMartin als t etfivel rilar [ierlr ss as an emrplisee o.r s horn Co Ic kl ciouldassign il rk alad !hail it sits Icr decisiOll ti .ease doing r s. "hIli direc-Is resllted in the IeSllnl hi t is emplhmint sm Ierti s,.isi not reassignedelse.shert ..ithin the rConrpairis, men Ihir(lgli. aicording to Martin,''Anonie miilll hics use(d irll is ;i part-rlmi r cho ; a .lncd tio' I here is( ntimdri DECISIONS OF NATIONAL LABOR RELATIONS BOARDColicki is also responsible for assigning overtimework to the employees in her department, as wellas assigning photographers (who do not work inher department) to particular photographic respon-sibilities in conjunction with stories she plans torun in the paper. (The only qualification on Co-licki's authority to assign photographers is that shemust check with one of her superiors to insurethere is no duplication of assignments.)n1o, i, id n II,' thm 1 1ICr,, (Iid ; v , I i t Ik at I iI I l, .aiI \ ..upC.\ iI cll hI III I 11,lCl'ti k li, t; lil 1 Iti l h 1 it'1 II III. C PT.II P1t' 1N I -i dle;lLx 11 Ifi ll t11 II tsallit! II'till c\\ idcll IC axilah:llls [Jl.l I J't'11, I )I .1 xo 1 k lll 1;f l C liki duIdrionn 11.tIun hcf , l)lkCL df l I,, , tI oI IIINC' I\s l;i tlil tc.lill C ei l t1 1111 it Iliial (Ot litki 11.ad 1i allt ilith It) /l )-lttlll .t lilt l A ts ip ite l Ait tI ttl' II' r AIIi tl liltll li t1 s'i ipi; t 1ih all.holilc l eitl d CItc'Il ti' ced 1is dJJllrg' A lIllrL COIIL'IIL C\1,Pilllpl l' 1 1(hthC \L'ICS' (O) Ihf ;IeIa htlI ilho II' CI'el'.Ii V) rN WoIl llll'lld' ' iS dillLlilll I0) illl;lg-NlN IOfleg5ll i'; s lll ' l l1l ll th a hC'iI1IIS. COliuki s LlSSII;log, Of' I writ N ~ 'C-I.Il Id "lhoul .1 3 \'ar% LJgt" it IS ria'lfi'i'ltll tim I' Jl*'isth l %Ipet' l S- l)N'4LatLIS i:lrst, C_'oh.ki 1L.s:f t. 1 slin1lal-Cs tIh;H s11il gil. I iJicrn' hlis filn;l a,,-%ip1n1CilltI ill 'illl" ' 'l 1'7)7 .\% JlicLh i. d1 mloll. Onxl\ ;i little 1IleOIC I.lll 2Nu';ll' I pL ,11O I h' t l',Luh I')8I lhearlllg ill 1llts IIrOCu'u'ding SC'u(I-III. IhIlC'is 1()qOiL l k' IllMt AJl~ li'ITI h k'sbee dis1liMlllgCd h o11i ('ohiki's th1'L'' u'l-Based on the record evidence outlined above, Ifind that Colicki has the authority to assign em-ployees, responsibly to direct them, and effectivelyto discharge them, all in the exercise of her inde-pendent judgment. Accordingly, I conclude thatshe is a supervisor within the meaning of Section2(11) of the Act, and that, like her fellow editorsKornkven and Edwards, she should be excludedfrom the appropriate bargaining unit in this case.il!ia' ItI* l/i.'1 sl'lltlillCII ' I ti 'll I trP 111 ". 11P. t h (IIiI:t tit LP 11 ll 1 P7't 11 It.Il, I.Iethod)l hl \v15h (Colski ..'fl'ilixIl .0NIcllnln ;ICd1 ]In.'rn:,", C' mpi¢ .lltl'.lcall in dINi lguitsihll e rlinl lrom Iis 'ft, illd it Il t lhus il)ppost ic I h1 l.. 2 ofIl'PIiix'IIM;hIClt I i8( .ll iiI\ertt hditl 1(hi tir e IhCil ailssistit d1t xcrs 1t il.d-JOIllL' hdLtLIS n ,,r dI'll11k'Illl w hic h IcldcI ud lh L A1%S1%1;1111, lu1lp;lult'1 tOitiltlUig thelir .l rixiiig dutipip hlt c Ih e .llf i ld fIotpllt I lll 1t}ltS I[ ti ln-still.t c io dlishla.igi ft tel' PIstt pill-;ldlit .1 Pit ' I' ;.iltilhOril N It kpllltl- %ipt(l -\ils r t1;lllls II ;IJll Of O' lhe IlCt.ll II1\CI1s SLIrCI\ .1t I'lrL .tIlrlkidli\ cl hu-.llt. ie it it dt.i hllniik I1t keep dtlltng ..t;illlltIl Itt;ksthl;bl hbe triiildt ;ICX'\1IWsLXL' -'C;lI c f11CE q' LII'C ' l \ 1X1! 1II ILTIl CI It I. i L, h l,, 1 ;, k1, 1 ;\ildjhIIsohlluIn l] Il .d1] Oh\ l , ll Ip hlllltHlllll plh,11.cll ]T , M ci1 .ill Ih 111 illlStillli .~dany respontsible driver swould be fourced to take It is in an) event notcomparable to area editor Colicki's determinationl that Tierny did nothave the ' riting skill or ability to be a reporter.274